Me. Justice Bakin
delivered the opinion of the court.
1. There is little or no dispute as to the facts. ■ The whole contention of plaintiffs is that a deputy district attorney is not entitled to extra compensation, his salary being the whole measure of his remuneration. They further contend that defendants’ allegation of a contract with the county judge can only be established by the entries in the court journal. Counsel urge in the brief that from a fair consideration of the evidence Wood received from the county the $250 for services rendered as deputy district attorney. We think this contention is not a proper conclusion from the evidence. The evidence of Judge McHaley quoted above shows that the service asked of Wood was not in the line of his duties as district attorney, but the work of a detective; and the testimony of Wood recites the character of the service rendered in detail, showing it was not service in his official capacity. It was considered by the judge, as well as by Wood, that it was not in the line of his official duties, and, although it is designated in the statement and the warrant as “compensation for extra services as district attorney,” yet the facts are different, and neither in the answer nor in the evidence is it claimed that the service was rendered in his official capacity. If the action were by Wood against the county to recover, in which the county was resisting his claim, a very different issue would arise; but here we have an agreement by *447the members composing the county court, expressed unofficially, that Wood would be compensated by the court when it convened, and the court actually approved the action of the judge and the promise of the commissioners by appropriating the money to him therefor, thus constituting a complete ratification of the agreement of the county judge. Of course, that would not bar the court if the claim were an illegal one, or fraudulent, and that is the only question to be determined. If the account is one that the court might legally contract, then it can approve it when the services rendered are at the request of a member of the court.
2. We do not conceive there can be any doubt but that the County Court can employ a detective as a special executive officer to render services of this character. It is said by Mr. Justice McBride, on the first appeal of this case (62 Or. 1, 123 Pac. 1069), that traveling expenses in hunting up witnesses and other expenses of like character do not appear to be for matters within the regular duties of a district attorney, and that such expenses necessary to bring criminals to justice would constitute a valid claim for which he would be entitled to compensation. Steiner v. Polk County, 40 Or. 124 (66 Pac. 707), is a case involving this exact question. The County Court ratified the act of the county judge in providing for the care of a pauper, but refused to allow the whole of the expenses incurred therefor, holding that the ratification is equivalent to an allegation of authorization, and binds the County Court the same as an individual.
3. We think that neither the form of the bill presented nor the form of the warrant issued is sufficient to exclude the facts, and that the proof is not at all at variance with the pleadings.
The decree is affirmed. Affirmed.